Citation Nr: 0019747	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-33 465	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemangioma of the face.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  This case was remanded by the Board of Veterans' 
Appeals (Board) in May 1996 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, for 
additional development, to include attempts to obtain any 
additional service medical records at the National Personnel 
Records Center (NPRC) or Fort Polk, Louisiana.  No additional 
records were found at the NPRC or at Fort Polk.  The case was 
returned to the Board in June 2000.

A September 1999 rating decision denied entitlement to 
service connection for headaches, and the veteran was 
notified of this action and of his appellate rights in 
October 1999.  Since no subsequent correspondence addressing 
this issue has been received from the veteran or his 
representative, this issue is not currently before the Board.


FINDINGS OF FACT

1.  The claim for service connection for asthma is not 
plausible.

2.  Service connection was denied for hemangioma of the face 
in unappealed rating decisions dated in October 1982 and June 
1987.

3.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the June 1987 rating 
decision.





CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for asthma.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  New and material evidence to reopen the veteran's claim 
for service connection for hemangioma of the face has not 
been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  

Continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

Bronchial asthma may not be disposed of for compensation 
purposes as a constitutional or developmental abnormality.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing. 38 C.F.R. § 3.380 (1999).

Asthma

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

The veteran's service medical records reveal that he 
indicated on his November 1967 induction medical history 
report that he either currently had asthma or had had it in 
the past.  On physical examination in November 1967, the 
veteran's lungs and chest were normal.  He complained in June 
1969 of sinus problems and a cold.  It was noted that he had 
a previous history of a sinus condition.  He had occasional 
wheezes in both lung fields.  The examiner noted an upper 
respiratory infection - asthmatic bronchitis; medication was 
prescribed.  The veteran again noted on his February 1970 
discharge medical history report that he either currently had 
asthma or had had it in the past; sinusitis and hay fever 
were noted under the "Physician's Summary" on the back of 
the report.  His lungs and chest were normal on physical 
examination in February 1970. 

Outpatient treatment reports of Jimmy K. Lu, M.D., dated from 
August 1977 to September 1979, reveal a diagnosis of allergic 
bronchitis from paint fumes.

Private outpatient records from Dallas County Hospital 
District, Parkland Memorial Hospital, beginning in March 
1981, as well as VA outpatient records from November 1993 to 
October 1995, reveal treatment for asthma.  It was noted in 
March 1992 that the veteran had had asthma since 1980.  

The veteran testified at a personal hearing at the RO in June 
1993 that he had not had a problem with asthma prior to 
service entrance, that he had wheezing in service, and that 
he had been treated for asthma on several occasions in 
service although some of the treatment was not recorded in 
his service medical records.  He testified at a personal 
hearing before the undersigned sitting at the RO in September 
1995 that some of his service medical records appeared to be 
missing and that he has had received continuous treatment for 
asthma since soon after service discharge.

An August 1995 decision of the Social Security Administration 
(SSA) granted disability benefits due to the veteran's asthma 
effective November 1992.

The veteran's service medical records show a single clinical 
notation of asthmatic bronchitis in service in June 1969.  
His lungs and chest were noted to be normal on discharge 
physical examination in February 1970.  Moreover, the initial 
post-service notation of respiratory disability was not until 
August 1977, over seven years after discharge, and asthma was 
first noted in March 1981.  According to March 1992 records 
from Dallas County Hospital District, the veteran had had 
asthma since 1980.  There is no medical opinion on file 
linking the veteran's asthma to military service.  

Since the veteran's lungs were found to be normal at service 
discharge, there is no medical evidence of chronic asthma for 
a number of years after service discharge, and there is no 
medical evidence of a nexus between the veteran's current 
asthma and service, the Board finds that the veteran's claim 
for service connection for asthma is not well grounded.

New and Material Evidence

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection was denied for hemangioma of the face in 
October 1982 because the condition preexisted service and was 
not aggravated thereby; the veteran was notified of the 
decision later in October 1982 and did not file a timely 
appeal.  This denial was continued by a rating decision dated 
in June 1987.  The veteran was notified of this decision 
later in June 1987 and did not file a timely appeal.

Evidence on file at the time of the June 1987 rating decision 
consisted of the veteran's service medical records, color 
photographs of the veteran's face, and a statement from the 
veteran.

The veteran indicated on his November 1967 medical history 
report prior to service entrance that his right eye and head 
had been injured, and it was noted on his November 1967 
physical examination report that he had a pigmented area of 
the right face.  He was sent for surgery consultation in 
March 1968 for evaluation of the residuals of an injury to 
the right side of his head, with headaches and pain, that had 
occurred approximately 14 years earlier.  Examination 
revealed multiple nodules in the scalp, forehead, and eye 
area.  It was suspected that the veteran had cavernous 
hemangioma and/or fibroma.  On plastic surgery consultation 
in July 1968, skull X-rays did not show any calcification.  
The veteran's ability to comfortably and adequately wear a 
helmet was questioned.  No neurologic abnormality was found 
on evaluation later in July 1968.  It was noted in August 
1968 that there was tenderness over the facial malformation 
and that the veteran should avoid repeated contact on the 
right side of the face.  The veteran was given a physical 
profile later in August 1968 in which he was not to wear a 
steel pot or helmet liner because of the hemangioma on the 
right side of his face and head; it was noted that he was not 
medically qualified for duty in Vietnam.  A cavernous 
hemangioma of the right forehead was noted on the veteran's 
February 1970 discharge physical examination report.

Evidence received by VA after the June 1987 rating decision 
consists of private treatment records beginning in August 
1977, the transcript of the veteran's June 1993 personal 
hearing at the RO, VA outpatient records dated from November 
1993 to October 1995, the August 1995 SSA decision, the 
transcript of the veteran's September 1995 travel board 
hearing, and statements by and on behalf of the veteran.

According to a January 1985 report from Stephen L. Blum, 
M.D., the veteran had a history of lesions on the right side 
of his face and scalp since birth, which have become more 
nodular with time.  The veteran testified at his personal 
hearing before the undersigned in September 1995 that his 
preexisting hemangioma was not a problem when he entered 
service and that it was permanently aggravated by his 
military training.  

Although right-sided hemangioma is noted in the outpatient 
records from Parkland Memorial Hospital and from VA, much of 
the medical evidence received since the June 1987 rating 
decision provides no information relevant to the veteran's 
hemangioma.  Moreover, none of the medical evidence received 
since the June 1987 rating decision suggests that the 
hemangioma increased in severity during or as a result of 
service.  Therefore, the Board must conclude that the medical 
evidence added to the record since the June 1987 rating 
decision is not material. 

In his statements the veteran has expressed his belief that 
his hemangioma of the face was aggravated by service.  His 
lay assertions of medical causation cannot serve as a 
predicate to reopen the claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

Therefore, the claim for service connection for hemangioma of 
the face has not been reopened.


ORDER

Service connection for asthma is denied.

The veteran's application to reopen his claim for service 
connection for hemangioma of the face is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

